Citation Nr: 1733031	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a bilateral heel disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1984 and December 1990 to June 1991, with confirmed service in Southwest Asia.  He also served in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2012 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, the Veteran and his spouse testified at a Board hearing before the undersigned on the issues of entitlement to service connection for the bilateral hip disabilities, bilateral heel disability, and left shoulder disability.  A transcript of this hearing is associated with the claims file.  The claims were remanded by the Board in July 2015.

A May 2016 rating decision granted the Veteran's claims for a cervical spine disability, lumbar spine disability, right shoulder disability, and bilateral upper and lower extremity radiculopathy.  As such, the claims are no longer before the Board for appellate review and the issue of entitlement to service connection for a bilateral shoulder disability is recharacterized as reflected above.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the Veteran filed a June 2017 Form 9 at the RO concerning the initial ratings and effective dates assigned for a cervical spine disability, lumbar spine disability, right shoulder disability, and bilateral upper and lower extremity radiculopathy.  Review of the VACOLS appeals tracking system indicates there is an active appeal for the issues at the RO.  As such, no action will be taken by the Board at this time.

The issues of entitlement to service connection for right and left hip disabilities and a bilateral heel disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence does not reflect a diagnosis of a left shoulder disability during the pendency of the appeal.

2.  The preponderance of the evidence weighs against a finding that tinnitus was incurred in active service or within one year of separation from active service; any tinnitus present during the period of the claim is not etiologically related to military service and is not caused or worsened by service-connected disabilities.

3.  The preponderance of the evidence weighs against a finding that erectile dysfunction was incurred in active service; any current erectile dysfunction is not etiologically related to military service and is not caused or worsened by service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

II. Left shoulder disability

The Veteran contends that he has a left shoulder disability that was incurred during his active service.  

With respect to whether the Veteran has a current disability, the evidence does not reflect a diagnosis of a left shoulder disability at any time during the pendency of the appeal.  A January 2016 VA examiner provided a negative opinion on the etiology of a left shoulder condition noting that records after 1995 were silent as to left shoulder problems.  Further, a June 2012 VA shoulder disability benefits questionnaire only addressed the right shoulder.  The medical records note October 2014 private treatment for bilateral shoulder pain found the left upper extremity had no tenderness, crepitus, or pain with joint motion, normal range of motion, strength, and motor function.  No shoulder disability was diagnosed; cervical radiculopathy was diagnosed.

The Board notes that the Veteran asserted in the November 2014 hearing that he was not claiming that his left shoulder symptomatology was a chronic disability resulting from an undiagnosed illness due to his service in Southwest Asia pursuant to 38 C.F.R. § 3.317.  Moreover, the evidence does not indicate that the Veteran has left shoulder symptomatology that is not accounted for in a diagnosed disability; the medical evidence reflects that symptoms of radiating pain into the left upper extremity are accounted for by service-connected cervical spine arthritis and left upper extremity radiculopathy.  In a June 2012 VA Gulf War examination, the Veteran reported bilateral shoulder pain and was noted to have left arm shooting pain due to ulnar neuropathy and cervical radiculopathy.

The Board acknowledges the Veteran's reports of left shoulder pain and his contentions that he has a left shoulder disability related to service; however, there is no indication that he has the training or experience required to diagnose a left shoulder disability or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to report his observable symptoms, the diagnosis of this type of disability is not capable of lay observation and requires medical expertise.  Accordingly, any opinion by the Veteran as to whether a disability existed and the etiology of such is not competent medical evidence.

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the absence of competent evidence showing a current diagnosis of a left shoulder disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

In summary, the preponderance of the evidence is against a finding that the Veteran has a left shoulder disability during the period of the appeal that is related to active service.  Thus, the claim for service connection is denied.  

III. Tinnitus 

The Veteran asserts that he tinnitus that is related to medications used to treat his service-connected disabilities.  The Board notes that his DD Form 214s indicate he primarily served as military police, to include during his service in Southwest Asia, but he has not claimed any injury due to combat.  See 38 U.S.C.A. § 1154(b) (West 2014).  

Initially, the Board notes that 38 C.F.R. § 3.317 (Compensation for certain disabilities occurring in Persian Gulf veterans) is not for application in this case as the Veteran has diagnosed disability accounting for tinnitus symptomatology.  

The Board further finds the preponderance of the evidence against a finding that the Veteran's tinnitus was incurred in either of his periods of active service or within one year of separation from service.  Service treatment records reflect no reports of tinnitus in active service.  Moreover, the Veteran reported that he was unsure when his symptoms of tinnitus began; at most, the Veteran recalled a 20 year history of tinnitus, which was noted to be years after separation from active service.

As such, the probative evidence of record establishes that the Veteran's tinnitus was not present in service or within one year of separation from any period of active service.  Rather, the evidence demonstrates that tinnitus began around 1996 and the Veteran has not alleged that he was diagnosed or treated for tinnitus in service or within one year after his June 1991 discharge from service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338. 

Further, there is no competent evidence of a nexus between the Veteran's tinnitus and his military service or service-connected disabilities.  

On a direct basis, the Board finds the August 2016 addendum medical opinion to be highly probative evidence against a finding that tinnitus is related to in-service noise exposure.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The opinion reflects a review of the Veteran's claims file, to include the Veteran's lay statements, and provides a persuasive rationale that the Veteran's tinnitus was related to hearing loss and was not related to in-service noise exposure.  The examiner explained that the possibility that tinnitus will be triggered by other factors increases as the interval between a noise exposure and onset of tinnitus lengthens, and noted that the Veteran was unable to determine the exact date of onset of tinnitus but reported intermittent tinnitus approximately 20 years prior.  

With regard to secondary service connection, the August 2016 medical opinion provided highly probative evidence that the etiology of the Veteran's tinnitus was unknown and it would require speculation to determine if medications for service-connected disabilities caused or aggravated tinnitus.  See Guerrieri, 4 Vet. App. at 470-71; Prejean, 13 Vet. App. at 448-49.  Here, the examiner is a VA physician's assistant that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the Veteran's lay statements, and provides a persuasive rationale that the Veteran's tinnitus could not be correlated in time to medications or treatment that the Veteran was taking at time of onset because the Veteran was unable to report when it began.  Further, the examiner noted that although tinnitus was a side-effect of nonsteroidal anti-inflammatory drugs (NSAIDS), the side effect was most common when the NSAID was taken in large doses over long time periods, rather than periodically such as in the case of the Veteran.  The Board notes that although a medical opinion found tinnitus related to hearing loss, hearing loss is not a service-connected disability and cannot be the basis for a secondary service connection claim.

The Board acknowledges that the Veteran submitted internet articles on the etiology of tinnitus.  Specifically, one article indicated that higher doses of certain medications could worsen tinnitus and that the unwanted noise often disappeared when the individual stopped using the medication.  An additional article indicated onset of noise-induced tinnitus may develop within four weeks after exposure.  However, the Board finds the literature to be less probative than the VA medical opinions against the claim as the articles lack rationale and the generic medical literature does not address the specific facts of this case. 

The Board further acknowledges the Veteran's lay statements that tinnitus is related to medications used to treat his service-connected disabilities.  Although the Veteran may sincerely believe that tinnitus was caused or aggravated by his medications, there is no indication that he has the training or experience required to render a competent opinion linking the disorder to service or service-connected disabilities.  See Jandreau, 492 F.3d at 1377.  

The Board finds the VA examiner's opinions to be the most probative evidence of record.  Notably, the VA examiners were aware of the Veteran's reported history yet were unable to offer positive opinions after a review of the Veteran's complaints and history.  

In summary, the preponderance of the evidence is against a finding that the Veteran's tinnitus were caused or aggravated by service or service-connected disabilities.  Thus, the claim for service connection is denied.  

IV. Erectile dysfunction

The Veteran contends that he has erectile dysfunction related to medications taken to treat his service-connected disabilities, to include duodenal ulcer, degenerative disc disease of the cervical spine, bilateral upper and lower extremity radiculopathy, right shoulder disability, and lumbar spine disability.

Initially, the Board notes that 38 C.F.R. § 3.317 is not for application in this case as the Veteran has a diagnosed disability accounting for his symptomatology.  
In addition, the Board finds that the Veteran's diagnosis of erectile dysfunction was not incurred in or otherwise directly related to service.  In that regard, service treatment records are negative for complaints or treatment of erectile dysfunction.  Moreover, the Veteran does not contend that erectile dysfunction began in service or is directly related to active service.  Therefore service connection on a direct basis is not warranted for this claim.  

The Board also finds the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is caused or worsened by his service-connected disabilities, to include medications taken to treat the disorders.  Here, the August 2016 medical opinion provided highly probative evidence that the etiology of the Veteran's erectile dysfunction could not be determined without resorting to speculation.  See Guerrieri, 4 Vet. App. at 470-71; Prejean, 13 Vet. App. at 448-49.  The examiner is a VA physician's assistant that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the Veteran's lay statements, and provides a persuasive rationale that the etiology of the Veteran's erectile dysfunction could not be determined because the Veteran also had several nonservice-connected disabilities, to include diabetes mellitus, hyperlipidemia, and hypertension that contribute to or aggravate erectile dysfunction.  

The Board acknowledges the Veteran's lay statements that he believes his erectile dysfunction is related to medications from his service-connected disabilities; however, there is no indication that he has the training or experience required to render a competent opinion linking the disorder to service or a service-connected disability.  See Jandreau, 492 F.3d at 1377.  

As there is no other positive evidence in support of the claim, the competent, probative medical evidence does not support a finding that erectile dysfunction is related to the Veteran's service-connected disabilities.  Accordingly, this claim must be denied.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for tinnitus is denied.

Service connection for erectile dysfunction is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided.  Specifically, an additional VA examination and medical opinion are required to address all relevant evidence of record.

The Veteran contends that he has a bilateral heel disability, to include plantar fasciitis, and a bilateral hip disability that were incurred in active service.  The Board notes that the Veteran asserted in the November 2014 hearing that he was not claiming the disorders were a chronic disability resulting from an undiagnosed illness due to his service in Southwest Asia pursuant to 38 C.F.R. § 3.317.   

A VA medical opinion was last obtained in November 2015 in response to the July 2015 remand directive requesting an opinion on the etiology of any current bilateral heel and hip disabilities present during the period of the claim.  The Board finds the resulting opinion did not account for all relevant evidence when concluding that the Veteran's bilateral foot, heel, and hip disabilities were not related to active service.  Accordingly, the claims must be remanded for VA examinations and medical opinions.

The September 2015 examiner found insufficient evidence to support the Veteran's claims for service connection for bilateral heel and hip disabilities and stated that there were no records during or remotely after service to support his claims.  The medical opinion specifically noted review of the Veteran's service treatment records and a private opinion indicating the Veteran's musculoskeletal problems were all related to his service as a military police officer.  

However, the evidence of record includes a notation of foot pain in service and medical records reflecting treatment for foot and hip symptoms post-service.  Specifically, a July 1988 service treatment record noted midfoot swelling with pain that was assessed as a sprain.  Moreover, VA and private treatment records reflect complaints and treatment for hip and foot/heel symptoms as early as 1992.  An August 1992 treatment record reported recurrent right hip pain with a negative X-ray report and normal range of motion and a July 1997 radiology report found a normal right hip.  A June 1994 VA treatment record noted reports of burning sensations in the Veteran's heels in the mornings and a November 1994 private treatment record noted left foot pain and soreness that was assessed as plantar fasciitis.  July 2001 private treatment records also indicated the Veteran's right heel pain worsened steadily since 1991.  In addition, a June 2012 VA examination provided diagnoses of bilateral hip arthritis and plantar fasciitis.  

Based on the foregoing, the Board finds additional VA examinations and medical opinions are warranted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding opinions based upon an inaccurate factual premise have no probative value).

Accordingly, the case is REMANDED for the following actions:

1.	The claims file should be sent to an examiner to determine whether any bilateral hip and heel/foot disabilities present during the period of the claims are related to the Veteran's periods of service.  The claims file must be reviewed by the examiner in conjunction with an examination.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner is directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any bilateral hip, foot and/or heel disability present during the period of the claim (since approximately 2012) began in service, was caused by service, or is otherwise related to the Veteran's periods of active service.

A rationale for all opinions expressed must also be provided.  The examiner should consider the July 1988 service treatment record indicating treatment for foot pain, VA and private medical records indicating the Veteran sought treatment for hip and foot pain since separation from service, the Veteran's lay statements that his post-service employment did not include heavy labor, and T.Z.'s December 2014 opinion that physical and neurological symptoms were related to physical strain in active service.

2.	After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


